The offense is keeping a bawdy house; punishment fixed at a fine of $200 and confinement in the county jail for a period of twenty days.
There was a plea of guilty entered. A jury was waived. The statement of facts is not brought forward for review.
A motion for new trial and in arrest of judgment was presented asserting that the plea of guilty was entered under a misapprehension of the law and the facts, upon the advice of her attorney to the effect that it was a means of postponing the trial and would not prevent a trial upon the merits at some future time. The motion contains an averment that she had a defense provable by the witnesses, Mrs. T.H. Cole and her husband, T.H. Cole, who would have testified that the house kept by the appellant was not a resort for prostitutes and was not a disorderly house. The motion refers to affidavits of these witnesses which are not found in the record. No reason is given for not having obtained process for the witnesses.
Both the appellant and the county judge testified upon the hearing of the motion, and it appears from the testimony of both that at the time the plea was entered, the attorney chosen and employed by the *Page 585 
appellant was present and took part in the proceedings. It further appears from the testimony of the judge that the plea was regularly entered and was in full compliance with the statute. The attorney who represented the appellant did not testify upon the hearing of the motion.
Nothing is found in the record which warrants an interference by this court with the judgment entered.
An affirmance is ordered.
Affirmed.
                          ON REHEARING.                         March 5, 1924.